Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-8 are pending and examined below.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 3 recites “unevenness on both of main surfaces”.  Consider deleting the word “of”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,574,951) in view of Takeda et al. (JP 2014-112600) and Maoudj et al. (Comparative study of etching silicon wafers with NaOH and KOH solutions); and in the alternative De Ceuster et al. (US 2007/0151598) and Maoudj et al. (Comparative study of etching silicon wafers with NaOH and KOH solutions).
Regarding claim 1, Wang discloses a method for manufacturing a solar cell (see abstract), comprising the steps of: 
forming unevenness (micro-structure 20, see fig. 1) on both main surfaces of a semiconductor substrate (21) of a first conductivity type (N-type in the cited embodiment); 
forming a base layer (22 and 23) of the first conductivity type (N-type) having the unevenness, and, having a dopant concentration (N+ for layer 22 and N++ for layer 23) higher than in the semiconductor substrate formed the unevenness thereon (see col. 4, line 65 through col. 5, line 6),

forming a diffusion mask (chemical resistant mask 29) on the base layer (23) formed the unevenness thereon; 
forming the diffusion mask in a pattern to have a remaining diffusion mask at other than a portion where the diffusion mask has been removed (patterned mask 29) on rear surface covering a portion and exposing a portion of the N++ layer 23, see col. 5, lines 6-18); 
forming an emitter layer (24) of a second conductivity type (P-type in this embodiment) which is an opposite conductivity type to the first conductivity type (N-type), on the portion of the first main surface where the diffusion mask have been removed (see col. 5, line 59 through col. 6, line 8); 
removing the remaining diffusion mask (see col. 5, lines 30-35); 
forming a dielectric film on the first main surface (col. 4, lines 30-40, wherein at least silicon oxide and/or silicon nitride read on dielectric); 
forming a base electrode (27 N-type) on the base layer; and 
forming an emitter electrode (25 P-type) on the emitter layer; 
wherein the surface of the semiconductor substrate is subjected to etching on the portion where the patterned diffusion mask has exposed an area of the semiconductor surface and before the step of forming the emitter layer in the exposed area (see col. 5);
Wang discloses the etching forms a flat recess on the first main surface (see fig. 1, col. 4, line 65, through col. 5, line 32).
Wang does not disclose wherein the patterned diffusion mask is formed by removing a portion of the diffusion mask; nor does Wang disclose the flatness of the flat recess to be less than 1 µm in a PV (peak to valley) value.
Rejection over Wang, Takada and Maoudj:
Wang does not disclose how the pattern is formed in the diffusion mask (29). Takada is analogous art to Kim as Takada discloses a solar cell comprising emitter and base on a back layer. Takada discloses forming the emitter using a diffusion prevention mask (2), i.e. forming a diffusion mask on the base layer (para [0027]); removing the diffusion mask in a pattern to have a remaining diffusion mask at other than a portion where the diffusion mask has been removed;
forming the emitter on the portion of the first main surface where the diffusion mask have been removed; removing the remaining diffusion mask (para [0028] and [0030]-[0031]). 
The court has held it would be obvious to a person having ordinary skill in the art to use a known technique (i.e. forming a patterned mask over a base layer by forming the mask over the surface and removing a portion of the mask), to improve similar devices, (i.e. solar cells with base and emitter regions on the back side), in the same way (i.e. protect a region of opposite polarity during diffusion of emitter). See MPEP § 2143.
Further, Maoudj is analogous art to Wang modified by Takada as Mohamad is directed to processing silicon (see abstract). Maoudj discloses NaOH and KOH as suitable etchants for silicon etching (see abstract). Maoudj discloses a mathematical average roughness of below 0.55 to 0.76 µm, depending on concentration (see Table 1, page 9), which reads on a peak to valley ratio overlapping the recited value of peak to valley of 1 µm or less.
It would be obvious to a person having ordinary skill in the art to modify Wang by using NaOH or KOH as etchants as they are suitable, known etchants for silicon. The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, Maoujd discloses surface roughness impacts minority carriers (see pages 7-11) and is therefore a result effective variable. The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Rejection over Wang, DeCeuster and Maoudj:
Wang does not disclose how the pattern is formed in the diffusion mask (29). DeCeuster is analogous art to Kim as De Ceuster discloses a solar cell comprising an emitter and a base on a back layer. DeCeuster discloses a glass diffusion layer (704) that remains on the base layer as the emitter has a glass diffusion layer (702). Therefore the base glass layer acts as a mask layer (see fig. 7, paragraph [0045]). De Ceuster reads on forming a diffusion mask on the base layer; removing the diffusion mask in a pattern to have a remaining diffusion mask at other than a portion where the diffusion mask has been removed; forming the emitter on the portion of the first main surface where the diffusion mask has been removed; removing the remaining diffusion mask.


Regarding claim 3, modified Wang discloses a method for manufacturing a solar cell according to claim 1, wherein, after forming the emitter layer, there is a film of a silicon oxide film on the emitter layer (see Wang col. 2, lines 8-10 and col. 4, lines 28-31).
Modified Wang does not disclose wherein the thickness of the silicon oxide layer is 95 nm or less. 
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, modified Wang discloses a method for manufacturing a solar cell according to claim 1, wherein the first conductivity type is P-type, and the second conductivity type is N-type (see Wang col. 3, lines 58-65); 
Further, in the step of forming the base layer, Wang modified by DeCeuster discloses a glass layer is formed on the first main surface simultaneously with forming the base layer; and in 

Regarding claim 5, modified Wang discloses a method for manufacturing a solar cell according to claim 1, wherein the first conductivity type is P-type, and the second conductivity type is N-type (see Wang col. 3, lines 58-65); and 
the base electrode and the emitter electrode are formed after forming the dielectric film without removing the dielectric film (see Wang col. 5, lines 32-40 and lines 54-61).

Regarding claim 7, modified Wang as modified by Takeda discloses a method for manufacturing a solar cell according to claim 1, wherein the base layer (23) is formed on an entire surface of the first main surface in the step of forming the base layer (see fig. 1, col. 4, line 65 through col. 5, line 23 and Takeda para [0027]-[0028] and [0030]-[0031]).

Regarding claim 8, modified Wang discloses a method for manufacturing a solar cell according to claim 1, wherein the unevenness is texture (col. 4, lines 65-67, i.e. pyramid-shaped micro structure reads on texture).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Takeda et al. and Maoudj et al.; in the alternative Wang et al. in view of DeCeuster and Maoudj et al., as applied to claims 1, 3-5, 7 and 8 above, and further in view of Kobayashi et al. (JP 2016-146471)

Kim does not disclose an aluminum oxide film to cover the base layer and the emitter layer and forming a silicon nitride film on the aluminum oxide film.
Kobayashi is analogous art to Kim as Kobayashi discloses a solar cell. Further, Kobayashi discloses an insulating layer on the back side wherein the insulating layer comprises a silicon nitride film on an aluminum oxide film (see paragraph [0094]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material (aluminum oxide versus silicon oxide as taught by Kobayashi), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721